Citation Nr: 9931737	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently rated as 50 percent 
disabling.

2.  Entitlement to an increased disability rating for 
headaches, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for the 
residuals of a gunshot wound to the head, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel
FINDINGS OF FACT

1.  The veteran served on active duty from June 1944 to 
December 1945.

2.  On September 28, 1999, prior to the promulgation of a 
Board decision in this appeal, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In a statement dated in September 1999, an officer with 
Disabled American Veterans (DAV), the veteran's accredited 
service representative, informed the Board that the veteran 
had notified that organization that he was withdrawing all 
issues currently in appellate status.  DAV forwarded a copy 
the veteran's express written request to withdraw the issues 
on appeal with that statement, which was added to the 
veteran's claims file.  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

